DETAILED ACTION
This communication is in response to Application No. 17/012,324 filed 09/04/2020, CON of Application PCT/JP2019/010638 filed on March 14, 2019, which claims priority Foreign Application 2018-055561 on March 23, 2018. Claims 1-13 are pending and have been examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FAABORG et al. (US Pub. 2017/0038837 A1, hereinafter “Faaborg”).

Claim 1: Faaborg discloses A non-transitory computer readable recording medium having recorded therein a program that is executed by a processor of an information processing apparatus, the program causes the processor to:
cause a display provided on a Head Mounted Display to display a stereoscopic image to which binocular parallax is applied, the stereoscopic image being an image of a virtual space in which optional objects are disposed, and the virtual space being captured by a virtual camera (“Faaborg”, [0043], [0048], Fig. 1, HMD device 106 which can provide VR content for display; [0068], [0071], Fig. 4, VR environment includes objects 404-414);
acquire orientation information on an orientation of the Head Mounted Display; 
when a predetermined position relationship is established between a virtual line and one optional object from among the optional objects, the virtual line having a direction according to the orientation information and intersecting with the virtual camera, identify the one option image (“Faaborg”, [0070], [0071], Fig. 4, paths 435-450 construes as virtual lines); and
when one or more optional objects are identified and a predetermined condition relating to the orientation information is satisfied, select the one or more optional objects (“Faaborg”, [0072], Fig. 4).

Claim 2: Faaborg discloses the recording medium according to claim 1, wherein:
when the predetermined positional relationship is established between the virtual line and a predetermined object that is disposed in the virtual space, the program causes the processor to select the one or more optional objects (“Faaborg”, [0072], Fig. 4).

Claim 3: Faaborg discloses the recording medium according to claim 1, wherein:
when the orientation of the Head Mounted Display indicated by the orientation information is an orientation in which the Head Mounted Display rotates by a predetermined angle or more from a reference orientation around a predetermined reference axis, the program causes the processor to select the one or more optional objects (“Faaborg”, [0072], Fig. 4).

Claim 4: Faaborg discloses the recording medium according to claim 1, wherein:
when for a first period, the predetermined positional relationship is maintained between the virtual line and a predetermined object that is disposed in the virtual space, the program causes the processor to select the one or more optional objects (“Faaborg”, [0072], Fig. 4).

Claim 5: Faaborg discloses the recording medium according to claim 1, wherein:
when for a first period, the predetermined positional relationship is maintained between the virtual line and the one optional object, the program causes the processor to select the one or more optional objects (“Faaborg”, [0072], Fig. 4).

Claim 6: Faaborg discloses the recording medium according to claim 1, wherein:
upon a condition under which M (the M represents a natural number that is equal to or greater than one) optional objects are to be selected from among the optional objects, when for a first period, the predetermined positional relationship is maintained between the virtual line and an optional object that is identified at the Mth time from among the optional objects, the program causes the processor to select the identified M optional objects (“Faaborg”, [0072], Fig. 4).

Claim 7: Faaborg discloses the recording medium according to claim 4, wherein:
when the predetermined positional relationship is established between
the virtual line and the one optional object, or when for a reference period having a time length that is shorter than that of the first period, the predetermined positional relationship is maintained between the virtual line and the one optional object, the program causes the processor to select the one optional object (“Faaborg”, [0072], Fig. 4).

Claim 8: Faaborg discloses the recording medium according to claim 1, wherein:
when the predetermined positional relationship is established between the virtual line and the one optional object, and the orientation of the Head Mounted Display indicated by the orientation information is a predetermined orientation, the program causes the processor to identify the one optional object, and
when the predetermined positional relationship is established between the virtual line and the one optional object, and the orientation of the Head Mounted Display indicated by the orientation information is not the predetermined orientation, the program causes the processor not to identify the one optional object (“Faaborg”, [0072], Fig. 4).

Claim 9: Faaborg discloses the recording medium according to claim 1, wherein:
the program causes the processor to differentiate between: a display mode, in the display, of another optional object that is not yet identified from among the optional objects in a second period; and a display mode, in the display, of the another optional object before a start of the second period, the second period being a period after an optional object is identified for the first time from among the optional objects until the one or more optional objects are selected (“Faaborg”, [0051], [0072], [0081], Fig. 4, display differently between selection objects and not selection objects).

Claim 10: Faaborg discloses the recording medium according to claim 1, wherein:
the program causes the processor to differentiate between: a display mode, in the display, of the one optional object after the one optional object is identified; and a display mode, in the display, of the one optional object that is not yet identified (“Faaborg”, [0051], [0072], [0081], Fig. 4, display differently between selection objects and not selection objects).

Claim 11: Faaborg discloses the recording medium according to claim 4, wherein:
the program causes the processor to differentiate between: a display mode, in the display, of at least some optional objects from among the optional objects in a period before a start of the first period; and a display mode, in the display, of the at least some optional objects in a period of a part or entire of the first period (“Faaborg”, [0051], [0072], [0081], Fig. 4, display differently between selection objects and not selection objects).

Claim 12: Claim 12 is directed to an information processing system for implementing the method steps of claim 1. Therefore, claim 12 is rejected under similar rationale.

Claim 13: Claim 13 is directed to an information processing method for implementing the method steps of claim 1. Therefore, claim 13 is rejected under similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0244416 (TAMAOKI) —discloses a virtual space displaying objects on a HMD arranges in a line of sight direction of a user (Abstract).
US 2018/0341386 (INOMATA) — discloses generating a visual field image in accordance with a motion of a HMD.

Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG H NGUYEN whose telephone number is (571)270-1300. The examiner can normally be reached M-F 9:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG H NGUYEN/Primary Examiner, Art Unit 2143